DETAILED ACTION
This office action is in response to correspondence filed on 3/11/2022.  
The Amendment filed on 3/11/2022 has been entered.  
Claims 1, 4-6, 10-11, 18 and 19 have been amended by Applicant.
Claims 2 and 8 are cancelled by Applicant.
Claims 1, 3-7, and 9-19 remain pending in the application of which Claims 1, 18, and 19 are independent.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Regarding 101 rejections, applicant’s argument, pages 11-17, filed 3/11/2022, with respect to the rejections of claims 1-19 under 101 have been fully considered and are persuasive.  The rejections of 12/22/2021 have been withdrawn in view of the arguments (Pgs. 11-17 of Remarks dated 3/11/2022) and the amendments to the independent Claims 1, 18, and 19.  The claims are no longer directed to an abstract idea.  The claimed inventions reduce a confirmation load on a user before an execution of a specific task by an information processing device.  The independent claims tie the confirmation calculation that reduces a confirmation load on a user with the devices that are to execute a specific task and as such are deemed to amount to significantly more than the abstract idea of organizing human activity such as the human activity of instructing a group of actors as how to behave.

Allowable Subject Matter
Claims 1, 3-7, and 9-19 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:


Most pertinent prior art:
KHAN (US 2016/0196499 A1) discloses an information processing device, comprising: circuitry configured to: 
calculate a first cost based on each of a type of a specific task and arguments associated with the specific task (KHAN Par 32 – “In one example, the user interaction mediation component 112 may evaluate cost of misclassification and uncertainty values individually, and determine a best possible response option based on evaluation of such aspects for each possible response option. In evaluating the cost of misclassification and the uncertainty of possible response options, the user interaction mediation component 112 may analyze discriminative classifiers for the generated cost of misclassification and the generated uncertainty value for each of the potential responses. In another example, the user interaction mediation component 112 may implement decision theory combining probability values associated with the generated cost of misclassification and the generated uncertainty value for each of the potential response options to determine a best possible response option. The user interaction mediation component 112 may be configured to enable implementation of any type of decision making model.”; Par 29 – “The cost of misclassification is a determination that speaks to how much the system 100 cares about uncertainty with respect to a potential response option and also how much the system 100 cares about uncertainty with respect to aspects (or parameters) of that potential response option. The cost of misclassification of intent may be a metric associated with a cost of pursuing a potential response option if the potential response turns out to be incorrect. In other words, if the system 100 gets a response option and/or aspects or parameters associated with the response option wrong, the cost of misclassification is a value estimating impact for the system 100 and user. Potential response options may be associated with different costs. For example, different actions (e.g. sending an email or setting a reminder) have different costs. Some costs may be higher than others. For instance, if the system 100 selects a response that is difficult to recover from (e.g., sending an email to a wrong recipient) that response option would be associated with a high cost of misclassification. Multiple aspects of a potential response option may be evaluated for cost. The system 100 may evaluate what happens if a potential response option turns out to be incorrect as well as what happens if aspects associated with the potential response option turn out to be incorrect. For example, if the system 100 gets a response correct but populates an incorrect field that is easily correctable by the user, the cost associated with selecting that response option and populating the field may be low.”), wherein the first cost indicates a first value corresponding to false execution of the specific task (KHAN Par 28 – “For example, the user interaction mediation component 112 may manage data that may assist a system in determining a next response (e.g., whether to execute an action or request further clarification from user). A choice of executing an action or requesting clarification from a user may be based on two aspects: 1) the cost of misclassification of intent, and 2) The confidence of the system in a response option (including parameters of the response option) at a given point in time.”; Par 29 – “The cost of misclassification of intent may be a metric associated with a cost of pursuing a potential response option if the potential response turns out to be incorrect. … For instance, if the system 100 selects a response that is difficult to recover from (e.g., sending an email to a wrong recipient) that response option would be associated with a high cost of misclassification. Multiple aspects of a potential response option may be evaluated for cost. The system 100 may evaluate what happens if a potential response option turns out to be incorrect as well as what happens if aspects associated with the potential response option turn out to be incorrect.); 
calculate a second cost that indicates a second value corresponding to user allowance on the false execution [of the specific task] (KHAN Par 21 – “The confidence a level of certainty or uncertainty with respect to potential response options for the received input.”; Par 27 – “In one example, a determination of certainty may relate to a threshold value of confidence that a potential response option is correct and that the system 100 has obtained enough information to take action based on a received input. In another example, the system 100 may determine to utilize the user interaction mediation component 112 when a certain type of uncertainty is identified.”; Par 28 – “For example, the user interaction mediation component 112 may manage data that may assist a system in determining a next response (e.g., whether to execute an action or request further clarification from user). A choice of executing an action or requesting clarification from a user may be based on two aspects: 1) the cost of misclassification of intent, and 2) The confidence of the system in a response option (including parameters of the response option) at a given point in time.”); 
[adjust the calculated second cost based on a user reaction that is same for multiple times to a specific confirmation process]; 
calculate a confirmation degree associated with the specific task based on the calculated first cost and the [adjusted] second cost (KHAN Par 28 – “For example, the user interaction mediation component 112 may manage data that may assist a system in determining a next response (e.g., whether to execute an action or request further clarification from user). A choice of executing an action or requesting clarification from a user may be based on two aspects: 1) the cost of misclassification of intent, and 2) The confidence of the system in a response option (including parameters of the response option) at a given point in time.”; Par 32 – “In another example, the user interaction mediation component 112 may implement decision theory combining probability values associated with the generated cost of misclassification and the generated uncertainty value for each of the potential response options to determine a best possible response option. The user interaction mediation component 112 may be configured to enable implementation of any type of decision making model.”; Par 33 – “Similar to evaluating cost associated with misclassifying a response option, the system 100 may evaluate cost for modes of clarification. The system 100 may select a mode of clarifying the received input based on evaluation of a generated cost value for determined modes of clarifying identified by the system 100.”); 
execute a confirmation process based on contents associated with the confirmation degree (KHAN Par 32 – “In another example, the user interaction mediation component 112 may implement decision theory combining probability values associated with the generated cost of misclassification and the generated uncertainty value for each of the potential response options to determine a best possible response option.”; Par 33 – “Similar to evaluating cost associated with misclassifying a response option, the system 100 may evaluate cost for modes of clarification. The system 100 may select a mode of clarifying the received input based on evaluation of a generated cost value for determined modes of clarifying identified by the system 100.”; Par 54 – “The input system or service selects (operation 418) a mode of clarifying by evaluating the cost values of each mode of clarification. A response may be sent (operation 420) based on a selected mode of clarification. Flow may conclude when the response is sent (operation 420) to a user. However, an input understanding system or service may repeat a process of determining a mode of clarification any time an input is received where is determined that clarification may be required.”), wherein
the confirmation process is executed to determine user confirmation associated with the specific task (KHAN Par 33 – “The system 100 via the user interaction mediation component 112 selects a response from the potential response options to transmit to the user based on evaluating the uncertainty value and the cost of misclassification for the potential response options. In a case where the user interaction mediation component 112 determines that further clarification or confirmation is required from a user, the user interaction mediation component 112 may determines modes of clarifying the received input. … In a case where the user interaction mediation component 112 determines that further clarification or confirmation is required from a user, the user interaction mediation component 112 may determines modes of clarifying the received input. Modes of clarifying the received input may be ways that the system 100 can go about requesting clarification from the user.”; Par 52 – “Evaluation of a cost associated with clarification/confirmation from a user may enable an input understanding system or service to intelligently manage requesting a user for more information by determining how and when to ask a user for clarification.”), and 
the specific confirmation process is executed before the execution of the confirmation process (KHAN Par 24 – “The knowledge store 114 may maintain information useful to the input context component 110 in making informed decisions regarding contextual evaluation of a received input. Knowledge data may include but is not limited to: policy rules for interpreting user input and analyzed understandings, historical data with respect to present and past user interaction, usage patterns, word associations, access to components or resources external to the system 100, etc. Based on evaluation of the understandings of the received input, the input context component 110 determines possible response options and identifies parameters associated with the possible response options. A possible response option is an option that the system 100 may pursue in response to a receive input.”); and 
execute the specific task based on the execution of the confirmation process (KHAN Fig. 3 – “Is further clarification needed 312 -> Yes -> Evaluate Modes of Clarification 314 -> Select and Send Clarification Response including Mode of Clarification 316 -> Receive Further Input 320 -> Analyze Input 304 -> In System Uncertain of Response Option? 306 -> No -> Send Response/Execute Action 308”; Par 44 – “If the system or service is certain with respect to a response option and/or information/parameters associated with the response operation 308 where a response is sent back to the user. A response option may be selected by comparing possible response options evaluated by the system or service in response to a received input and selecting a highest rated/ranked response option based on evaluation. The response may include execution of a task or action on behalf of the user based on an input of the user. If flow reaches operation 308, method 300 ends and a system or service may wait to receive further input from a user.”).
KHAN does not explicitly teach the [square-bracketed] limitation.  In other words, KHAN teaches the level of certainty (confidence) of input being above a threshold, but does not explicitly teach the level of certainty is for the predetermined task. KHAN does not explicitly teach adjusting the calculated second cost based on a user reaction that is same for multiple times to a specific confirmation process, as recited in the independent claims.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655